


Exhibit 10.37

 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT

 

FOR

 

COMPACT PARTICLE ACCELERATION CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

Definitions

1

 

 

 

2.

Registration Rights

4

 

 

 

 

 

2.1

Demand Registration

4

 

 

 

 

 

2.2

Company Registration

5

 

 

 

 

 

2.3

Underwriting Requirements

6

 

 

 

 

 

2.4

Obligations of the Company

7

 

 

 

 

 

2.5

Furnish Information

9

 

 

 

 

 

2.6

Expenses of Registration

9

 

 

 

 

 

2.7

Delay of Registration

9

 

 

 

 

 

2.8

Indemnification

9

 

 

 

 

 

2.9

Reports Under Exchange Act

11

 

 

 

 

 

2.10

Restrictions on Transfer

12

 

 

 

 

 

2.11

Termination of Registration Rights

12

 

 

 

 

3.

Additional Covenants

14

 

 

 

 

 

3.1

Insurance

14

 

 

 

 

 

3.2

Qualified Small Business Stock

14

 

 

 

 

 

3.3

Successor Indemnification

14

 

 

 

 

 

3.4

Termination of Covenants

14

 

 

 

 

4.

Miscellaneous

14

 

 

 

 

 

4.1

Successors and Assigns

14

 

 

 

 

 

4.2

Governing Law

15

 

 

 

 

 

4.3

Counterparts; Facsimile

15

 

 

 

 

 

4.4

Titles and Subtitles

15

 

 

 

 

 

4.5

Notices

15

 

 

 

 

 

4.6

Amendments and Waivers

16

 

 

 

 

 

4.7

Severability

16

 

 

 

 

 

4.8

Aggregation of Stock

16

 

 

 

 

 

4.9

Additional Investors

16

 

 

 

 

 

4.10

Entire Agreement

16

 

 

 

 

 

4.11

Dispute Resolution

17

 

 

 

 

 

4.12

Delays or Omissions

17

 

 

 

 

Schedule A - Schedule of Investors

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT (this “Agreement”) is made
as of the 20th day of April, 2012, by and among Compact Particle Acceleration
Corporation, a Wisconsin corporation (the “Company”), each of the investors
listed on Schedule A hereto (each of which is referred to in this Agreement as
an “Investor”), and any Additional Purchaser (as defined in the Purchase
Agreement) that acquires Series A Preferred Stock, Series A-1 Preferred Stock or
Series B Common Stock and becomes a party to this Agreement in accordance with
Section 4.9 hereof.

 

RECITALS

 

WHEREAS, certain of the Investors (the “Existing Investors”) hold shares of the
Company’s Series B Common Stock and possess registration rights and other rights
pursuant to an Investors’ Rights Agreement dated as of April 25, 2008 among the
Company and such Investors (the “Prior Agreement”); and

 

WHEREAS, the Existing Investors who have executed this Agreement are holders of
at least a majority of the Registrable Securities of the Company (as defined in
the Prior Agreement), and desire to amend and restate the Prior Agreement in its
entirety and to accept the rights created pursuant to this Agreement in lieu of
the rights granted to them under the Prior Agreement; and

 

WHEREAS, certain of the Investors are parties to that certain Preferred Stock
and Warrant Purchase Agreement of even date herewith among the Company and
certain of the Investors (the “Purchase Agreement”), under which certain of the
Company’s and such Investors’ obligations are conditioned upon the execution and
delivery of this Agreement by such Investors, Existing Investors holding at
least a majority of the Registrable Securities, and the Company;

 

NOW, THEREFORE, the Existing Investors hereby agree that the Prior Agreement
shall be amended and restated, and the parties to this Agreement further agree
as follows:

 

1.                                      Definitions.  For purposes of this
Agreement:

 

1.1                               “Affiliate” means, with respect to any
specified Person, any other Person who, directly or indirectly, controls, is
controlled by, or is under common control with such Person, including without
limitation any general partner, managing member, officer or director of such
Person or any venture capital fund now or hereafter existing that is controlled
by one or more general partners or managing members of, or shares the same
management company with, such Person.

 

1.2                               “Common Stock” means shares of the Company’s
Series A Common Stock and shares of the Company’s Series B Common Stock.

 

1.3                               “Damages” means any loss, damage, or liability
(joint or several) to which a party hereto may become subject under the
Securities Act, the Exchange Act, or other federal

 

--------------------------------------------------------------------------------


 

or state law, insofar as such loss, damage, or liability (or any action in
respect thereof) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement of the Company, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) an
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the indemnifying party (or any of
its agents or Affiliates) of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation promulgated under the Securities Act,
the Exchange Act, or any state securities law.

 

1.4                               “Derivative Securities” means any securities
or rights convertible into, or exercisable or exchangeable for (in each case,
directly or indirectly), Common Stock, including options and warrants.

 

1.5                               “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

1.6                               “Excluded Registration” means (i) a
registration relating to the sale of securities to employees of the Company or a
subsidiary pursuant to a stock option, stock purchase, or similar plan; (ii) a
registration relating to an SEC Rule 145 transaction; (iii) a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or (iv) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.

 

1.7                               “Form S-1” means such form under the
Securities Act as in effect on the date hereof or any successor registration
form under the Securities Act subsequently adopted by the SEC.

 

1.8                               “Form S-3” means such form under the
Securities Act as in effect on the date hereof or any registration form under
the Securities Act subsequently adopted by the SEC that permits incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

1.9                               “GAAP” means generally accepted accounting
principles in the United States.

 

1.10                        “Holder” means any holder of Registrable Securities
who is a party to this Agreement.

 

1.11                        “Immediate Family Member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, of a natural person referred to herein.

 

1.12                        “Initiating Holders” means, collectively, Holders
who properly initiate a registration request under this Agreement.

 

2

--------------------------------------------------------------------------------


 

1.13                        “IPO” means the Company’s first underwritten public
offering of its Common Stock under the Securities Act.

 

1.14                        “New Securities” means, collectively, equity
securities of the Company, whether or not currently authorized, as well as
rights, options, or warrants to purchase such equity securities, or securities
of any type whatsoever that are, or may become, convertible or exchangeable into
or exercisable for such equity securities.

 

1.15                        “Person” means any individual, corporation,
partnership, trust, limited liability company, association or other entity.

 

1.16                        “Registrable Securities” means (i) the Series B
Common Stock issuable or issued upon conversion of the Series A Preferred Stock
or the Series A-1 Preferred Stock; (ii) any Series A Common Stock, any Series B
Common Stock, or any Series B Common Stock issued or issuable (directly or
indirectly) upon conversion and/or exercise of any other securities of the
Company, acquired by the Investors on or after April 25, 2008, including any
Series B Common Stock acquired upon exercise of any warrant issued under the
Purchase Agreement; and (iii) any Series A Common Stock or any Series B Common
Stock issued as (or issuable upon the conversion or exercise of any warrant,
right, or other security that is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the shares referenced
in clauses (i) or (ii) above; excluding in all cases, however, any Registrable
Securities sold by a Person in a transaction in which the applicable rights
under this Agreement are not assigned pursuant to Section 4.1, and excluding for
purposes of Section 2 any shares for which registration rights have terminated
pursuant to Section 2.11 of this Agreement.

 

1.17                        “Registrable Securities then outstanding” means the
number of shares determined by adding the number of shares of outstanding Series
A Common Stock that are Registrable Securities, the number of shares of
outstanding Series B Common Stock that are Registrable Securities, and the
number of shares of Series B Common Stock issuable (directly or indirectly)
pursuant to then exercisable and/or convertible securities that are Registrable
Securities.

 

1.18                        “Restricted Securities” means the securities of the
Company required to bear the legend set forth in Section 2.10(b) hereof.

 

1.19                        “SEC” means the Securities and Exchange Commission.

 

1.20                        “SEC Rule 144” means Rule 144 promulgated by the SEC
under the Securities Act.

 

1.21                        “SEC Rule 144(k)” means Rule 144(k) promulgated by
the SEC under the Securities Act.

 

1.22                        “SEC Rule 145” means Rule 145 promulgated by the SEC
under the Securities Act.

 

1.23                        “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

3

--------------------------------------------------------------------------------


 

1.24                        “Selling Expenses” means all underwriting discounts,
selling commissions, and stock transfer taxes applicable to the sale of
Registrable Securities, and fees and disbursements of counsel for any Holder,
except for the fees and disbursements of the Selling Holder Counsel borne and
paid by the Company as provided in Section 2.6.

 

1.25                        “Series A Preferred Stock” means, collectively,
shares of the Company’s Series A Preferred Stock, par value $0.001.

 

1.26                        “Series A-1 Preferred Stock” means, collectively,
shares of the Company’s Series A-1 Preferred Stock, par value $0.001.

 

1.27                        “Series A Common Stock” means, collectively, shares
of the Company’s Common Stock designated as Series A Common Stock, par value
$0.001.

 

1.28                        “Series B Common Stock” means, collectively, shares
of the Company’s Common Stock designated as Series B Common Stock, par value
$0.001.

 

2.                                      Registration Rights.  The Company
covenants and agrees as follows:

 

2.1                               Demand Registration.

 

(a)                                 Form S-1 Demand.  If at any time after the
earlier of (i) five (5) years after the date of this Agreement or (ii) one
hundred eighty (180) days after the effective date of the registration statement
for the IPO, the Company receives a request from Holders of a majority of the
Registrable Securities then outstanding that the Company file a Form S-1
registration statement with respect to at least forty percent (40%) of the
Registrable Securities then outstanding, then the Company shall (i) within ten
(10) days after the date such request is given, give notice thereof (the “Demand
Notice”) to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within sixty (60) days after the date such request
is given by the Initiating Holders, select an underwriter(s) for such offering
and within ninety (90) days after such selection file a Form S-1 registration
statement under the Securities Act covering all Registrable Securities that the
Initiating Holders requested to be registered and any additional Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Company within twenty
(20) days of the date the Demand Notice is given, and in each case, subject to
the limitations of Section 2.1(c) and Section 2.3.

 

(b)                                 Form S-3 Demand.  If at any time when it is
eligible to use a Form S-3 registration statement, the Company receives a
request from Holders of at least thirty percent (30%) of the Registrable
Securities then outstanding that the Company file a Form S-3 registration
statement with respect to outstanding Registrable Securities of such Holders
having an anticipated aggregate offering price, net of Selling Expenses, of at
least $5 million, then the Company shall (i) within ten (10) days after the date
such request is given, give a Demand Notice to all Holders other than the
Initiating Holders; and (ii) as soon as practicable, and in any event within
forty-five (45) days after the date such request is given by the Initiating
Holders, file a Form S-3 registration statement under the Securities Act
covering all Registrable Securities requested to be included in such
registration by any other Holders, as specified by notice given

 

4

--------------------------------------------------------------------------------


 

by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of Section
2.1(c) and Section 2.3.

 

(c)                                  Notwithstanding the foregoing obligations,
if the Company furnishes to Holders requesting a registration pursuant to this
Section 2.1 a certificate signed by the Company’s chief executive officer
stating that in the good faith judgment of the Company’s Board of Directors it
would be materially detrimental to the Company and its stockholders for such
registration statement to either become effective or remain effective for as
long as such registration statement otherwise would be required to remain
effective, because such action would be materially detrimental to the Company
and its stockholders for such registration statement to be filed and it is
therefore necessary to defer the filing of such registration statement, then the
Company shall have the right to defer taking action with respect to such filing,
and any time periods with respect to filing or effectiveness thereof shall be
tolled correspondingly, for a period of not more than one hundred twenty (120)
days after the request of the Initiating Holders is given; provided, however,
that the Company may not invoke this right more than once in any twelve (12)
month period; and provided, further, that the Company shall not register any
securities for its own account or that of any other stockholder during such one
hundred twenty (120) day period other than an Excluded Registration.

 

(d)                                 The Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to Section
2.1(a) (i) during the period that is sixty (60) days before the Company’s good
faith estimate of the date of filing of, and ending on a date that is one
hundred eighty (180) days after the effective date of, a Company-initiated
registration, provided, that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective; (ii) after the Company has effected a registration pursuant to
Section 2.1(a) or 2.1(b); or (iii) if the Initiating Holders propose to dispose
of shares of Registrable Securities that may be immediately registered on Form
S-3 pursuant to a request made pursuant to Section 2.1(b).  The Company shall
not be obligated to effect, or to take any action to effect, any registration
pursuant to Section 2.1(b) (i) during the period that is thirty (30) days before
the Company’s good faith estimate of the date of filing of, and ending on a date
that is ninety (90) days after the effective date of, a Company-initiated
registration, provided, that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective; or (ii) if the Company has effected a registration pursuant to
Section 2.1(a) or 2.1(b).  A registration shall not be counted as “effected” for
purposes of this Section 2.1(d) until such time as the applicable registration
statement has been declared effective by the SEC, unless the Initiating Holders
withdraw their request for such registration, elect not to pay the registration
expenses therefor, and forfeit their right to one demand registration statement
pursuant to Section 2.6, in which case such withdrawn registration statement
shall be counted as “effected” for purposes of this Section 2.1(d).

 

2.2                               Company Registration.  If the Company proposes
to register (including, for this purpose, a registration effected by the Company
for stockholders other than the Holders) any of its Common Stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than in an Excluded Registration), the Company shall, at such
time, promptly give each Holder notice of such registration.  Upon the request
of each Holder given within twenty (20) days after such notice is given by the
Company, the Company shall, subject to the provisions of Section 2.3, cause to
be registered all of the Registrable Securities

 

5

--------------------------------------------------------------------------------


 

that each such Holder has requested to be included in such registration.  The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 2.2 before the effective date of such registration,
whether or not any Holder has elected to include Registrable Securities in such
registration.  The expenses (other than Selling Expenses) of such withdrawn
registration shall be borne by the Company in accordance with Section 2.6.

 

2.3                               Underwriting Requirements.

 

(a)                                 If, pursuant to Section 2.1, the Initiating
Holders intend to distribute the Registrable Securities covered by their request
by means of an underwriting, they shall so advise the Company as a part of their
request made pursuant to Section 2.1, and the Company shall include such
information in the Demand Notice.  The underwriter(s) will be selected by the
Company and shall be reasonably acceptable to a majority in interest of the
Initiating Holders.  In such event, the right of any Holder to include such
Holder’s Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein.  All Holders proposing to distribute their securities through such
underwriting shall (together with the Company as provided in Section 2.4(e))
enter into an underwriting agreement in customary form with the underwriter(s)
selected for such underwriting.  Notwithstanding any other provision of this
Section 2.3, if the managing underwriter(s) advise(s) the Initiating Holders in
writing that marketing factors require a limitation on the number of shares to
be underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, that the
number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting.  To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest 100 shares.

 

(b)                                 In connection with any offering involving an
underwriting of shares of the Company’s capital stock pursuant to Section 2.2,
the Company shall not be required to include any of the Holders’ Registrable
Securities in such underwriting unless the Holders accept the terms of the
underwriting as agreed upon between the Company and its underwriters, and then
only in such quantity as the underwriters in their sole discretion determine
will not jeopardize the success of the offering by the Company.  If the total
number of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the number of securities to
be sold (other than by the Company) that the underwriters in their reasonable
discretion determine is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters and the
Company in their sole discretion determine will not jeopardize the success of
the offering.  If the underwriters determine that less than all of the
Registrable Securities requested to be registered can be included in such
offering, then the Registrable Securities that are included in such offering
shall be allocated among the

 

6

--------------------------------------------------------------------------------


 

selling Holders in proportion (as nearly as practicable to) the number of
Registrable Securities owned by each selling Holder or in such other proportions
as shall mutually be agreed to by all such selling Holders.  To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest 100 shares.  Notwithstanding the foregoing, in no event shall (i) the
number of Registrable Securities included in the offering be reduced unless all
other securities (other than securities to be sold by the Company) are first
entirely excluded from the offering, or (ii) the number of Registrable
Securities included in the offering be reduced below twenty percent (20%) of the
total number of securities included in such offering, unless such offering is
the IPO, in which case the selling Holders may be excluded further if the
underwriters make the determination described above and no other stockholder’s
securities are included in such offering.  For purposes of the provision in this
Section 2.3(b) concerning apportionment, for any selling Holder that is a
partnership, limited liability company, or corporation, the partners, members,
retired partners, retired members, stockholders, and Affiliates of such Holder,
or the estates and Immediate Family Members of any such partners, retired
partners, members, and retired members and any trusts for the benefit of any of
the foregoing Persons, shall be deemed to be a single “selling Holder,” and any
pro rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Securities owned by all Persons included in such
“selling Holder,” as defined in this sentence.

 

2.4                               Obligations of the Company.  Subject to the
terms of any underwriting agreement to which the Company may become a party,
whenever required under this Section 2 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

 

(a)                                 prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such registration statement to become effective and,
upon the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for a period
of up to one hundred twenty (120) days or, if earlier, until the distribution
contemplated in the registration statement has been completed; provided,
however, that (i) such one hundred twenty (120) day period shall be extended for
a period of time equal to the period the Holder refrains, at the request of an
underwriter of Common Stock (or other securities) of the Company, from selling
any securities included in such registration, and (ii) in the case of any
registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one hundred twenty (120) day period shall be extended for up to
ninety (90) days, if necessary, to keep the registration statement effective
until all such Registrable Securities are sold;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such registration statement, and the prospectus
used in connection with such registration statement, as may be necessary to
comply with the Securities Act in order to enable the disposition of all
securities covered by such registration statement;

 

(c)                                  furnish to the selling Holders such numbers
of copies of a prospectus, including a preliminary prospectus, as required by
the Securities Act, and such other

 

7

--------------------------------------------------------------------------------


 

documents as the Holders may reasonably request in order to facilitate their
disposition of their Registrable Securities;

 

(d)                                 use its commercially reasonable efforts to
register and qualify the securities covered by such registration statement under
such other securities or blue-sky laws of such jurisdictions as shall be
reasonably requested by the selling Holders; provided that the Company shall not
be required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(e)                                  in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering;

 

(f)                                   use its commercially reasonable efforts to
cause all such Registrable Securities covered by such registration statement to
be listed on a national securities exchange or trading system and each
securities exchange and trading system (if any) on which similar securities
issued by the Company are then listed;

 

(g)                                  provide a transfer agent and registrar for
all Registrable Securities registered pursuant to this Agreement and provide a
CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration;

 

(h)                                 promptly make available for inspection by
the selling Holders, any managing underwriter(s) participating in any
disposition pursuant to such registration statement, and any attorney or
accountant or other agent retained by any such underwriter or selected by the
selling Holders, all financial and other records, pertinent corporate documents,
and properties of the Company, and cause the Company’s officers, directors,
employees, and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant, or agent, in
each case, as necessary or advisable to verify the accuracy of the information
in such registration statement and to conduct appropriate due diligence in
connection therewith;

 

(i)                                     notify each selling Holder, promptly
after the Company receives notice thereof, of the time when such registration
statement has been declared effective or a supplement to any prospectus forming
a part of such registration statement has been filed; and

 

(j)                                    after such registration statement becomes
effective, notify each selling Holder of any request by the SEC that the Company
amend or supplement such registration statement or prospectus.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

 

8

--------------------------------------------------------------------------------

 

2.5                                 Furnish Information.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Section 2 with respect to the Registrable Securities of any
selling Holder that such Holder shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as is reasonably required to effect the
registration of such Holder’s Registrable Securities.

 

2.6                                 Expenses of Registration.  All expenses
(other than Selling Expenses) incurred in connection with registrations,
filings, or qualifications pursuant to Section 2, including all registration,
filing, and qualification fees; printers’ and accounting fees; fees and
disbursements of counsel for the Company; and the reasonable fees and
disbursements, not to exceed $30,000, of one counsel for the selling Holders
(“Selling Holder Counsel”), shall be borne and paid by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 2.1 if the registration
request is subsequently withdrawn at the request of the Holders of a majority of
the Registrable Securities to be registered (in which case all selling Holders
shall bear such expenses pro rata based upon the number of Registrable
Securities that were to be included in the withdrawn registration), unless the
Holders of a majority of the Registrable Securities agree to forfeit their right
to one registration pursuant to Section 2.1(a) or Section 2.1(b), as the case
may be; and provided, further, that if, at the time of such withdrawal, the
Holders shall have learned of a material adverse change in the condition,
business or prospects of the Company from that known to the Holders at the time
of their request and have withdrawn the request with reasonable promptness after
learning of such information, then the Holders shall not be required to pay any
of such expenses and shall not forfeit their right to one registration pursuant
to Section 2.1(a) or Section 2.1(b).  All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 2 shall be borne and
paid by the Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.

 

2.7                                 Delay of Registration.  No Holder shall have
any right to obtain or seek an injunction restraining or otherwise delaying any
registration pursuant to this Agreement as the result of any controversy that
might arise with respect to the interpretation or implementation of this Section
2.

 

2.8                                 Indemnification.  If any Registrable
Securities are included in a registration statement under this Section 2:

 

(a)                                   To the extent permitted by law, the
Company will indemnify and hold harmless each selling Holder, and the partners,
members, officers, directors, and stockholders of each such Holder; legal
counsel and accountants for each such Holder; any underwriter (as defined in the
Securities Act) for each such Holder; and each Person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, against any Damages, and the Company will pay to each such Holder,
underwriter, controlling Person, or other aforementioned Person any legal or
other expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2.8(a) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Company,

 

9

--------------------------------------------------------------------------------


 

which consent shall not be unreasonably withheld, nor shall the Company be
liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.

 

(b)                                   To the extent permitted by law, each
selling Holder, severally and not jointly, will indemnify and hold harmless the
Company, and each of its directors, each of its officers who has signed the
registration statement, each Person (if any), who controls the Company within
the meaning of the Securities Act, legal counsel and accountants for the
Company, any underwriter (as defined in the Securities Act), any other Holder
selling securities in such registration statement, and any controlling Person of
any such underwriter or other Holder, against any Damages, in each case only to
the extent that such Damages arise out of or are based upon actions or omissions
made in reliance upon and in conformity with written information furnished by or
on behalf of such selling Holder expressly for use in connection with such
registration; and each such selling Holder will pay to the Company and each
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 2.8(b) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Holder, which consent shall not be
unreasonably withheld; and provided, further, that in no event shall the
aggregate amounts payable by any Holder by way of indemnity or contribution
under Sections 2.8(b) and 2.8(d) exceed the proceeds from the offering received
by such Holder (net of any Selling Expenses paid by such Holder), except in the
case of fraud or willful misconduct by such Holder.

 

(c)                                    Promptly after receipt by an indemnified
party under this Section 2.8 of notice of the commencement of any action
(including any governmental action) for which a party may be entitled to
indemnification hereunder, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 2.8,
give the indemnifying party notice of the commencement thereof.  The
indemnifying party shall have the right to participate in such action and, to
the extent the indemnifying party so desires, participate jointly with any other
indemnifying party to which notice has been given, and to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties that may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action.  The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 2.8, to the extent that such failure materially
prejudices the indemnifying party’s ability to defend such action.  The failure
to give notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.8.

 

10

--------------------------------------------------------------------------------


 

(d)                                   To provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) any party otherwise entitled to indemnification hereunder makes a
claim for indemnification pursuant to this Section 2.8 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case,
notwithstanding the fact that this Section 2.8 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any party hereto for which indemnification is provided under this
Section 2.8, then, and in each such case, such parties will contribute to the
aggregate losses, claims, damages, liabilities, or expenses to which they may be
subject (after contribution from others) in such proportion as is appropriate to
reflect the relative fault of each of the indemnifying party and the indemnified
party in connection with the statements, omissions, or other actions that
resulted in such loss, claim, damage, liability, or expense, as well as to
reflect any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or allegedly untrue statement of a
material fact, or the omission or alleged omission of a material fact, relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission; provided, however,
that, in any such case, (x) no Holder will be required to contribute any amount
in excess of the public offering price of all such Registrable Securities
offered and sold by such Holder pursuant to such registration statement, and (y)
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation; and provided, further,
that in no event shall a Holder’s liability pursuant to this Section 2.8(d),
when combined with the amounts paid or payable by such Holder pursuant to
Section 2.8(b), exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.

 

(e)                                    Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

(f)                                     Unless otherwise superseded by an
underwriting agreement entered into in connection with the underwritten public
offering, the obligations of the Company and Holders under this Section 2.8
shall survive the completion of any offering of Registrable Securities in a
registration under this Section 2, and otherwise shall survive the termination
of this Agreement.

 

2.9                                 Reports Under Exchange Act.  With a view to
making available to the Holders the benefits of SEC Rule 144 and any other rule
or regulation of the SEC that may at any time permit a Holder to sell securities
of the Company to the public without registration or pursuant to a registration
on Form S-3, the Company shall:

 

11

--------------------------------------------------------------------------------


 

(a)                                   make and keep available adequate current
public information, as those terms are understood and defined in SEC Rule 144,
at all times after the effective date of the registration statement filed by the
Company for the IPO;

 

(b)                                   use commercially reasonable efforts to
file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act (at any time after the
Company has become subject to such reporting requirements); and

 

(c)                                    furnish to any Holder, so long as the
Holder owns any Registrable Securities, forthwith upon request (i) to the extent
accurate, a written statement by the Company that it has complied with the
reporting requirements of SEC Rule 144 (at any time after ninety (90) days after
the effective date of the registration statement filed by the Company for the
IPO), the Securities Act, and the Exchange Act (at any time after the Company
has become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time after the
Company has become subject to the reporting requirements under the Exchange Act)
or pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).

 

2.10                          Limitations on Subsequent Registration Rights. 
From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of a majority of the Registrable Securities
then outstanding, enter into any agreement with any holder or prospective holder
of any securities of the Company that (i) would allow such holder or prospective
holder (i) to include such securities in any registration unless, under the
terms of such agreement, such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of
such securities will not reduce the number of the Registrable Securities of the
Holders that are included or (ii) allow such holder or prospective holder to
initiate a demand for registration of any securities held by such holder or
prospective holder; provided that this limitation shall not apply to any
additional Investor who becomes a party to this Agreement in accordance with
Subsection 4.9.

 

2.11                          Restrictions on Transfer.

 

(a)                                   The Series A Preferred Stock, Series A-1
Preferred Stock and the Registrable Securities shall not be sold, pledged, or
otherwise transferred, and the Company shall not recognize and shall issue
stop-transfer instructions to its transfer agent with respect to any such sale,
pledge, or transfer, except upon the conditions specified in this Agreement,
which conditions are intended to ensure compliance with the provisions of the
Securities Act.  A transferring Holder will cause any proposed purchaser,
pledgee, or transferee of the Series A Preferred Stock, Series A-1 Preferred
Stock and the Registrable Securities held by such Holder to agree to take and
hold such securities subject to the provisions and upon the conditions specified
in this Agreement.

 

12

--------------------------------------------------------------------------------


 

(b)                                   Each certificate or instrument
representing (i) the Series A Preferred Stock, (ii) the Series A-1 Preferred
Stock, (iii) the Series A Common Stock, (iv) the Series B Common Stock, (v) the
Registrable Securities, and (vi) any other securities issued in respect of the
securities referenced in clauses (i), (ii) and (iii), upon any stock split,
stock dividend, recapitalization, merger, consolidation, or similar event, shall
(unless otherwise permitted by the provisions of Section 2.10(c)) be stamped or
otherwise imprinted with a legend substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.10.

 

(c)                                    The holder of each certificate
representing Restricted Securities, by acceptance thereof, agrees to comply in
all respects with the provisions of this Section 2.  Before any proposed sale,
pledge, or transfer of any Restricted Securities, unless there is in effect a
registration statement under the Securities Act covering the proposed
transaction, the Holder thereof shall give notice to the Company of such
Holder’s intention to effect such sale, pledge, or transfer.  Each such notice
shall describe the manner and circumstances of the proposed sale, pledge, or
transfer in sufficient detail and, if reasonably requested by the Company, shall
be accompanied at such Holder’s expense by either (i) a written opinion of legal
counsel who shall, and whose legal opinion shall, be reasonably satisfactory to
the Company, addressed to the Company, to the effect that the proposed
transaction may be effected without registration under the Securities Act; (ii)
a “no action” letter from the SEC to the effect that the proposed sale, pledge,
or transfer of such Restricted Securities without registration will not result
in a recommendation by the staff of the SEC that action be taken with respect
thereto; or (iii) any other evidence reasonably satisfactory to counsel to the
Company to the effect that the proposed sale, pledge, or transfer of the
Restricted Securities may be effected without registration under the Securities
Act, whereupon the Holder of such Restricted Securities shall be entitled to
sell, pledge, or transfer such Restricted Securities in accordance with the
terms of the notice given by the Holder to the Company.  The Company will not
require such a legal opinion or “no action” letter (x) in any transaction in
compliance with SEC Rule 144 or (y) in any transaction in which such Holder
distributes Restricted Securities to an Affiliate of such Holder for no
consideration;

 

13

--------------------------------------------------------------------------------


 

provided that each transferee agrees in writing to be subject to the terms of
this Section 2.10.  Each certificate or instrument evidencing the Restricted
Securities transferred as above provided shall bear, except if such transfer is
made pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Section 2.10(b), except that such certificate shall not bear such restrictive
legend if, in the opinion of counsel for such Holder and the Company, such
legend is not required in order to establish compliance with any provisions of
the Securities Act.

 

2.12                          Termination of Registration Rights.  The right of
any Holder to request registration or inclusion of Registrable Securities in any
registration pursuant to Section 2.1 or Section 2.2 shall terminate upon the
earliest to occur of:

 

(a)                                   when all of such Holder’s Registrable
Securities could be sold without restriction under SEC Rule 144(k); or

 

(b)                                   the fifth (5th) anniversary of the IPO.

 

3.                                        Additional Covenants.

 

3.1                                 Insurance.  The Company shall use its
commercially reasonable efforts to obtain, within ninety (90) days of the date
hereof, from financially sound and reputable insurers Directors and Officers
liability insurance in an amount and on terms and conditions satisfactory to the
Board of Directors, and will use commercially reasonable efforts to cause such
insurance policies to be maintained until such time as the Board of Directors
determines that such insurance should be discontinued.

 

3.2                                 Successor Indemnification.  If the Company
or any of its successors or assignees consolidates with or merges into any other
Person and is not the continuing or surviving corporation or entity of such
consolidation or merger, then to the extent necessary, proper provision shall be
made so that the successors and assignees of the Company assume the obligations
of the Company with respect to indemnification of members of the Board of
Directors as in effect immediately before such transaction, whether such
obligations are contained in the Company’s Bylaws, its Articles of
Incorporation, or elsewhere, as the case may be.

 

3.3                                 Termination of Covenants.  The covenants set
forth in this Section 3, except for Section 3.2, shall terminate and be of no
further force or effect (i) immediately before the consummation of the IPO or
(ii) when the Company first becomes subject to the periodic reporting
requirements of Section 12(g) or 15(d) of the Exchange Act, whichever event
occurs first.

 

4.                                        Miscellaneous.

 

4.1                                 Successors and Assigns.  The rights under
this Agreement may be assigned (but only with all related obligations) by a
Holder to a transferee of Registrable Securities that (i) is an Affiliate of a
Holder; (ii) is a Holder’s Immediate Family Member or trust for the benefit of
an individual Holder or one or more of such Holder’s Immediate Family Members;
or (iii) after such transfer, holds at least 1,000,000 shares of Registrable
Securities (subject to appropriate adjustment for stock splits, stock dividends,
combinations, and other

 

14

--------------------------------------------------------------------------------


 

recapitalizations); provided, however, that (x) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred; (y) such transferee agrees in a written
instrument delivered to the Company to be bound by and subject to the terms and
conditions of this Agreement; and (z) such transfer is not made to a Person that
the Company’s Board of Directors determines is, or is an Affiliate of, a
competitor of the Company.  For the purposes of determining the number of shares
of Registrable Securities held by a transferee, the holdings of a transferee (1)
that is an Affiliate or stockholder of a Holder; (2) who is a Holder’s Immediate
Family Member; or (3) that is a trust for the benefit of an individual Holder or
such Holder’s Immediate Family Member shall be aggregated together and with
those of the transferring Holder; provided, however, that all transferees who
would not qualify individually for assignment of rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement.  The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

 

4.2                                 Governing Law.  This Agreement and any
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the internal laws of State of Wisconsin,
without regard to conflict of law principles that would result in the
application of any law other than the law of the State of Wisconsin, and without
regard to rules of construction concerning the draftsman hereof.

 

4.3                                 Counterparts; Facsimile.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  This Agreement may also be executed and delivered by facsimile or
PDF format signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

4.4                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

4.5                                 Notices.  All notices and other
communications given or made pursuant to this Agreement shall be in writing and
shall be deemed effectively given upon the earlier of actual receipt or: (i)
personal delivery to the party to be notified; (ii) when sent, if sent by
electronic mail or facsimile during the recipient’s normal business hours, and
if not sent during normal business hours, then on the recipient’s next business
day; (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one (1) business day after
the business day of deposit with a nationally recognized overnight courier,
freight prepaid, specifying next-day delivery, with written verification of
receipt.  All communications shall be sent to the respective parties at their
addresses as set forth on Schedule A hereto, or to the principal office of the
Company and to the attention of the Chief Executive Officer, in the case of the
Company, or to such email address, facsimile number, or address as subsequently
modified by written notice given in accordance with this Section 4.5.

 

15

--------------------------------------------------------------------------------


 

4.6                                 Amendments and Waivers.  Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of the Company and the holders
of a majority of the Registrable Securities then outstanding; provided, however,
that the Company may in its sole discretion waive compliance with Section
2.10(c) (and the Company’s failure to object promptly in writing after
notification of a proposed assignment allegedly in violation of Section 2.10(c)
shall be deemed to be a waiver); and provided, further, that any provision
hereof may be waived by any waiving party on such party’s own behalf, without
the consent of any other party.  Notwithstanding the foregoing, this Agreement
may not be amended or terminated and the observance of any term hereof may not
be waived with respect to any Investor without the written consent of such
Investor, unless such amendment, termination, or waiver applies to all Investors
in the same fashion.  The Company shall give prompt notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination, or waiver.  Any amendment,
termination, or waiver effected in accordance with this Section 4.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto.  No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.

 

4.7                                 Severability.  In case any one or more of
the provisions contained in this Agreement is for any reason held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement, and
such invalid, illegal, or unenforceable provision shall be reformed and
construed so that it will be valid, legal, and enforceable to the maximum extent
permitted by law.

 

4.8                                 Aggregation of Stock.  All shares of
Registrable Securities held or acquired by Affiliates shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement and such Affiliated persons may apportion such rights as among
themselves in any manner they deem appropriate.

 

4.9                                 Additional Investors.  Notwithstanding
anything to the contrary contained herein, if the Company issues additional
shares of the Company’s Series A Preferred Stock, Series A-1 Preferred Stock or
Series B Common Stock after the date hereof, whether pursuant to the Purchase
Agreement, the warrants issued thereunder, or otherwise, any purchaser of such
shares may become a party to this Agreement by executing and delivering or
joinder agreement or an additional counterpart signature page to this Agreement,
and thereafter shall be deemed an “Investor” for all purposes hereunder.  No
action or consent by the Investors shall be required for such joinder to this
Agreement by such additional Investor, so long as such additional Investor has
agreed in writing to be bound by all of the obligations as an “Investor”
hereunder.

 

4.10                          Entire Agreement.  This Agreement (including any
Schedules and Exhibits hereto) constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled. Upon the effectiveness of this
Agreement, the Prior Agreement shall be deemed amended and restated and
superseded and replaced in its entirety by this Agreement, and shall be of no
further force or effect.

 

16

--------------------------------------------------------------------------------


 

4.11                          Dispute Resolution.  The parties (a) hereby
irrevocably and unconditionally submit to the jurisdiction of the federal and
state courts located within the geographic boundaries of Dane County in the
State of Wisconsin for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the federal and state courts located within the geographic boundaries of Dane
County in the State of Wisconsin, and (c) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court. 
The prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

4.12                          Delays or Omissions.  No delay or omission to
exercise any right, power, or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power, or remedy of such nonbreaching or nondefaulting party,
nor shall it be construed to be a waiver of or acquiescence to any such breach
or default, or to any similar breach or default thereafter occurring, nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  All remedies, whether
under this Agreement or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

[Remainder of Page Intentionally Left Blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

COMPANY:

 

 

 

COMPACT PARTICLE ACCELERATION CORPORATION

 

 

 

 

 

 

 

James Schultz, Interim CEO

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

INVESTORS:

 

 

 

 

DaneVest Tech Fund I, LP

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

DaneVest Tech Side Fund I, L.P.

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

The Endeavors Group, LLC

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

Libby One LLC

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

TomoPro Investment, LLC

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

TomoTherapy Incorporated

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Accuray Incorporated

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

Open Prairie Ventures II, L.P.

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

Open Prairie CPAC Joint Venture

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

Jeffrey B Rusinow Rovocable Living Trust

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

Goshen Health System, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

AERO Investments, LLC

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Continuum Investment Partners, L.P.

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

Grey Ghost, LLC

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

Wade Fetzer III

 

 

 

 

 

 

 

 

 

 

 

 

Mary Grado

 

 

 

 

 

 

 

 

 

 

 

 

Gordon Grado

 

 

 

 

 

 

 

 

 

 

 

 

Ray Sidney

 

 

 

 

 

 

 

 

 

 

 

 

David Walsh

 

 

 

 

 

 

 

 

 

 

 

 

Rock Mackie

 

 

 

 

 

 

 

 

 

[Signature Page to Investors’ Rights Agreement]

 

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

SCHEDULE A

 

Investors

 

Accuray Incorporated

{****}

 

DaneVest Tech Fund I, LP

{****}

 

DaneVest Tech Side Fund I, L.P.

{****}

 

The Endeavors Group, LLC

{****}

 

Wade Fetzer III

{****}

 

Mary and Gordon Grado

{****}

 

Libby One LLC

{****}

 

Open Prairie Ventures II, L.P.

{****}

 

Open Prairie CPAC Joint Venture

{****}

 

Jeffrey B Rusinow Rovocable Living Trust

{****}

 

TomoPro Investment, LLC

{****}

 

TomoTherapy Incorporated

{****}

 

Goshen Health System, Inc.

{****}

 

AERO Investments, LLC

{****}

 

A-1

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Continuum Investment Partners, L.P.

{****}

 

Ray Sidney

{****}

 

David Walsh

{****}

 

Rock Mackie

{****}

 

Grey Ghost, LLC

{****}

 

A-2

--------------------------------------------------------------------------------
